Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 18 and 19 are pending.  Accordingly, Claims 18 and 19 in conjunction with SEQ ID NO: 369 and its encoded protein of SEQ ID NO: 370 are examined on merits in this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Specification
2.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 27, line 23.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.         Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring plant cell and plant produced thereof with increase (encompassed by the recitation “difference”) in abiotic stress (e.g. drought, osmotic stress or nitrogen deficiency) tolerance due to naturally occurring modification of endogenous nucleic acid encoding naturally occurring SEQ ID NO: 370 present naturally in a plant (e.g. Zea mays), and wherein naturally occurring modified endogenous nucleic acid sequence of SEQ ID NO: 369 is operably linked to its native coding sequence encoding the naturally occurring protein of SEQ ID NO: 370.  The naturally occurring tolerance to drought stress, osmotic stress or nitrogen deficiency stress exhibited by the naturally occurring Zea mays plant would be inherent to the expression of naturally occurring SEQ ID NO: 370 in said naturally occurring Zea mays plant.  
Thus, the claimed product has the same characteristics as those found naturally within a naturally occurring plant cell or plant produced thereof, expressing naturally SEQ ID NO: 369 and its encoded protein of SEQ ID NO: 370.  The naturally occurring product or cellular precursors thereof as claimed, therefore does not constitute patentable method.  The instantly claimed invention reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
This rejection can be obviated by amending the claim 18 to recite that plant cell or plant produced thereof are transformed with a nucleic acid comprising a heterologous promoter, operably linked with a nucleic acid sequence encoding SEQ ID NO: 370,  provided suggested changes have support in the specification to avoid bringing in new matter into the amended claims.  
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 18 is rejected under 35 U.S.C. 112(b), as being indefinite in their recitation “difference”, which is confusing since it is unclear how expressing a polypeptide in a plant cell would result in increase as well as decrease in the levels of stress (drought, salinity or nitrogen deficiency) tolerance.  The recitation “difference” would encompass increase, decrease or both in the levels of stress tolerance.  It is unclear what Applicant is intending to claim, given expression of a polypeptide would either result in increase or decrease of the claimed phenotype.
Dependent claim is also rejected for failing to overcome deficiency of parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a transgenic plant with increased plant yield under drought stress, osmotic stress or nitrogen deficiency stress, comprising transforming (introducing and expressing) a nucleotide sequence encoding a protein of SEQ ID NO: 370, does not reasonably provide enablement for (a) a nucleotide sequence encoding an amino acid sequence having 80% sequence identity to SEQ ID NO: 370; (b) increasing plant stress tolerance under recited stress conditions by inactivating (encompassed by the recitation modifying endogenous) nucleic acid encoding SEQ ID NO: 370; (c) decreasing (encompassed by the recitation “difference”) stress tolerance to recited stress conditions; and (c) increasing plant stress tolerance under recited stress conditions by a method that does not comprise transformation with a exogenous nucleic acid sequence encoding the polypeptide of SEQ ID NO: 370.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim
	The claims are broadly drawn to a plant cell comprising a modified endogenous nucleic acid, said nucleic acid comprising a nucleotide sequence encoding a polypeptide, wherein said polypeptide has 80 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:370, and wherein a plant produced from said plant cell has a difference in tolerance to drought stress, osmotic stress, or nitrogen deficiency as compared to the corresponding composition of a control plant where said nucleic acid has not been modified. or wherein said plant is selected from the group consisting of Panicum virgatum, Sorghum bicolor, Miscanthus giganteus, Saccharum sp., Populus balsamifera, Zea mays, Glycine max, Brassica napus, Triticum aestivum, Gossypium hirsutum, Oryza sativa, Helianthus annuus, Medicago sativa, Beta vulgaris, or Pennisetum glaucum.
Claims directed to a nucleotide sequence having at least 80% sequence identity to instant SEQ ID NO: 370.  
Nucleic acids encoding proteins with 80% identity to the 376 amino acid long SEQ ID NO: 370 would encode proteins with 75 amino acid substitutions relative to SEQ ID NO: 370.  
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 370, and further retaining the functional activity of SEQ ID NO: 370. 
Even Nucleic acids encoding proteins with 90% identity to the 376 amino acid long SEQ ID NO: 376 would encode proteins with 37 amino acid substitutions relative to SEQ ID NO: 370.  
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 370, and further retaining the functional activity of SEQ ID NO: 370. 
The specification also provides no guidance on how to produce plant cells or plants having different level of tolerance to stress.  It may be noted that the recitation "difference" encompasses increase/decrease or both.
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (SEQ ID NO: 369) encoding the protein of SEQ ID NO: 370, in a method of producing a transgenic plant with increased plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples1-3, tables 1-6 at pages 72-81 of the specification.
 The specification at page 20 of specification, says:
“In some cases, a functional homolog of SEQ ID NO: 2 has an amino
acid sequence with at least 45% sequence identity, e.g., 50%, 52%, 56%,
59%, 61%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 97%, 98%, or 99% sequence
identity, to the amino acid sequence set :o forth in SEQ ID NO: 2. In some
cases, a functional homolog of SEQ ID NO: 2 has an amino acid sequence
with at least 45% sequence identity, e.g., 50%, 52%, 56%, 59%, 61%, 65%,
70%, 75%, 80%, 85%, 90%, 95%, 97%, 98%, or 99% sequence identity, to one
or more functional homologs of SEQ ID NO: 2 described above or set forth
in the Sequence Listing.”

The specification does not provide guidance with respect to making amino acid changes in SEQ ID NO: 370.
	Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 370 could be substituted with any other amino acid.
Making amino acid changes in SEQ ID NO: 370 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph). 
 Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 370.
Furthermore, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
It is noted that SEQ ID NO: 370 is a DNA-binding transcription factor protein (bZIP, see sequence search results).  The state of the art related to transcription factor proteins suggests that overexpression of transcription factor proteins in plants produces unpredictable results.  See for example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (homeobox proteins) in a transgenic plant resulted in abnormal leaf morphology.  Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
State of the art related to membrane associated bZIP transcription factor suggests that bZIP proteins interact with a large number of diverse molecular partners to regulate expression of genes involved in different cellular pathways.  See for example, Miller (Curr Protein Pept. Sci., 10:244-269, 2009; see in particular abstract; summary on page 22). Thus, making and analyzing proteins with a large number of amino acid changes that also have functional SEQ ID NO: 370 activity as claimed would require undue experimentation.
Claims are directed to increasing (encompassed by the recitation “difference”) plant cell or plant derived thereof stress tolerance to abiotic stress conditions, comprising modifying endogenous nucleic acid comprising a nucleotide sequence encoding SEQ ID NO: 370 in said plant cell or plant thereof.
The specification provides guidance on a method of producing a transgenic plant with increased plant yield under abiotic stress conditions, comprising transforming said plant with a nucleic acid molecule encoding SEQ ID NO: 370.  However, the specification does not provide guidance on making said transgenic plant comprising expressing a nucleotide sequence encoding SEQ ID NO: 370 in a manner other than transforming a plant with SEQ ID NO: 369 which encodes SEQ ID NO: 370.  The specification does not provide guidance on co-factors, or positive regulators of a nucleotide sequence encoding SEQ ID NO: 370 for example that makes the SEQ ID NO: 370 to express to produce a plant with instantly claimed improved characteristics.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the overexpression of endogenous nucleotide sequence encoding the protein of SEQ ID NO: 370.  The specification provides no guidance on modifying endogenous nucleic acid encoding SEQ ID NO: 370 that in stimulating the overexpression of endogenous nucleotide sequence encoding the protein of SEQ ID NO: 370.  
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how a plant with said improved characteristics can be produced by a method that comprises a nucleic acid sequence encoding SEQ ID NO: 370 without transforming the plant with said nucleic acid sequence.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
The breadth of claims encompasses that there is no requirement for the expression of a nucleotide sequence to express transgenic polypeptide of SEQ ID NO: 370.
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (SEQ ID NO: 369) encoding the protein of SEQ ID NO: 370, in a method of producing a transgenic plant with increased plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples1-3, tables 1-6 at pages 72-81 of the specification.
Neither the state of art nor the instant specification provide guidance on how to use the instantly claimed plant cell or plant produced thereof lacking expression of a transgenic SEQ ID NO: 370 protein.
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how to use the instantly claimed plant cell or plant produced thereof that does not involve expression of SEQ ID NO: 370 protein in a plant as encompassed by the breadth of claims. 
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved characteristics as instantly claimed, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
6.	Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are broadly drawn to a plant cell comprising a modified endogenous nucleic acid, said nucleic acid comprising a nucleotide sequence encoding a polypeptide, wherein said polypeptide has 80 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:370, and wherein a plant produced from said plant cell has a difference in tolerance to drought stress, osmotic stress, or nitrogen deficiency as compared to the corresponding composition of a control plant where said nucleic acid has not been modified. or wherein said plant is selected from the group consisting of Panicum virgatum, Sorghum bicolor, Miscanthus giganteus, Saccharum sp., Populus balsamifera, Zea mays, Glycine max, Brassica napus, Triticum aestivum, Gossypium hirsutum, Oryza sativa, Helianthus annuus, Medicago sativa, Beta vulgaris, or Pennisetum glaucum.Claims 1 and 9 are directed to a nucleotide sequence having at least 80% sequence identity to instant SEQ ID NO: 370.  
Claims are directed to a nucleotide sequence having at least 80% sequence identity to instant SEQ ID NO: 370.  
Nucleic acids encoding proteins with 80% identity to the 376 amino acid long SEQ ID NO: 370 would encode proteins with 75 amino acid substitutions relative to SEQ ID NO: 370.  
Even nucleic acids encoding proteins with 90% identity to the 376 amino acid long SEQ ID NO: 376 would encode proteins with 37 amino acid substitutions relative to SEQ ID NO: 370.  
The instant specification, however, only describes a nucleotide sequence (SEQ ID NO: 369) encoding the protein of SEQ ID NO: 370, and its function of increasing plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples 1-3, tables 1-6 at pages 72-81 of the specification.
The breadth of claims encompass undisclosed species whose structure function relationship is unknown.
Applicant fails to describe representative structures of Applicant’s broadly claimed genus and thus their function of increasing plant yield under drought stress, osmotic stress and low nitrogen stress conditions is either unknown or unpredictable.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and over predictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
	 There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of an amino acid sequence of SEQ ID NO: 370.  
The only species described in the specification is SEQ ID NOs: 369, which encodes SEQ ID NO: 370.  
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 369 and 370 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennell et al. (US Patent Publication No. US 2013/0014292 A1; Published January 10, 2013).
	Pennell et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence of SEQ ID NO: 520 having 100% identity to instant SEQ ID NO: 369 and encoding the polypeptide of SEQ ID NO: 521 which has 100% sequence identity to instant SEQ ID NO: 370.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence) which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is an abiotic stress inducible promoter, CaMV 35S promoter or rice actin promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 521 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant biomass (same as yield) under abiotic stress conditions (drought or low nitrogen).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is rice (Oryza sativa) or maize (Zea mays).  See in particular,  claims 1-23; paragraphs [0005] – [0779]; SEQ ID NO: 521 in example 5.
The property of increased (encompassed by the recitation “difference”) tolerance to an abiotic stress (drought, osmotic nitrogen) would also be inherent to the transgenic plant comprising over-expressing SEQ ID NO: 521 protein (100% identity with instant SEQ ID NO: 370, emphasis added) in Pennell et al transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Pennell et al. transgenic plant is structurally identical to the instantly claimed plant having increased tolerance to abiotic stress (drought, osmotic, nitrogen).  
Accordingly, Pennell et al. anticipated the claimed invention.
8.	Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apuya et al. (US Patent Publication No. US 2006/0195934 A1; Published August 31, 2006).
	Apuya et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 188 which has 100% sequence identity to instant SEQ ID NO: 370.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence) which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter or rice actin promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 188 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (drought or low nitrogen).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is rice (Oryza sativa) or maize (Zea mays).  See in particular, Paragraphs [0004] – [0348]; examples 1-9.
The property of increased (encompassed by the recitation “difference”) tolerance would also be inherent to the transgenic plant comprising over-expressing SEQ ID NO: 188 protein (100% identity with instant SEQ ID NO: 370, emphasis added) in Apuya et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Apuya et al. transgenic plant is structurally identical to the instantly claimed plant having increased tolerance to abiotic stress (drought, osmotic, nitrogen).  
Accordingly, Apuya et al. anticipated the claimed invention.
9.	Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apuya et al. (US Patent Publication No. US 2009/0070999 A1; Published March 12, 2009).
	Apuya et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 1746 which has 100% sequence identity to instant SEQ ID NO: 370.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence) which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter or rice actin promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 1746 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (drought or low nitrogen).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is rice (Oryza sativa) or maize (Zea mays).  See in particular,  claims 1-65; paragraphs [0008] – [0779]; examples 1-5.
The property of increased (encompassed by the recitation “difference”) tolerance would also be inherent to the transgenic plant comprising over-expressing SEQ ID NO: 1746 protein (100% identity with instant SEQ ID NO: 370, emphasis added) in Apuya et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Apuya et al. transgenic plant is structurally identical to the instantly claimed plant having increased tolerance to abiotic stress (drought, osmotic, nitrogen).  
Accordingly, Apuya et al. anticipated the claimed invention.

Conclusion
10.	Claims 18-19 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663